Name: Commission Regulation (EEC) No 408/81 of 18 February 1981 amending for the second time Regulation (EEC) No 2253/80 laying down for the wine-growing year 1980/81 detailed rules governing the distillation of wines produced from table grapes
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 2 . 81 Official Journal of the European Communities No L 46/ 17 COMMISSION REGULATION (EEC) No 408/81 of 18 February 1981 amending (or the second time Regulation (EEC) No 2253/80 laying down for the wine-growing year 1980/81 detailed rules governing the distillation of wines produced from table grapes Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ( ! ), as last amended by Regulation (EEC) No 3456/80 (2), and in particular Article 41 (4) thereof, Whereas Commission Regulation (EEC) No 2253/80 (3), as amended by Regulation (EEC) No 29/81 (4), provides that applications for approval of contracts for distillation of wines produced from table grapes are to be lodged by 15 January 1981 , and by 15 March 1981 for Greece ; whereas deliveries of the said wines in the Nine have been slower than anticipated ; whereas, in order to ensure that the object of this distillation measure is fully attained, it is necessary to extend the deadline in all Member States for submit ­ ting applications for approval of delivery of wines for distillation ; Article 2 ( 1 ) of Regulation (EEC) No 2253/80 is hereby replaced by the following : ' 1 . Applications for approval of the contracts referred to in Article 1 of Regulation (EEC) No 343/79 shall be submitted not later than 31 May 1981 .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 16 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 February 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 54, 5 . 3 . 1979, p . 1 . 2) OJ No L 360, 3 . 12. 1980, p . 18 . (3) OJ No L 227, 29 . 8 . 1980, p . 12. (&lt;) OJ No L 2, 1 . 1 . 1981 , p . 24 .